Citation Nr: 1521402	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  08-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the severance of service connection for bipolar disorder was proper.

2.  Entitlement to a rating in excess of 50 percent for bipolar disorder prior to June 1, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from to March 2003 to July 2003 and from January 2005 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and February 2012 rating decisions of the VA Regional Office (RO) in Jackson, Mississippi.  

In March 2009, the Veteran submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing The American Legion as his power of attorney (POA).  In May 2014, after certification of the appeal to the Board, The American Legion submitted a written statement to the RO revoking their representation of the Veteran.  However, no motion showing good cause for withdrawal was submitted to the Board.  38 C.F.R. § 20.608(b)(2) (2014).  Furthermore, in April 2015, The American Legion submitted argument on the Veteran's behalf.  The Veteran himself has not revoked The American Legion as his representative.  Consequently, the Board considers The American Legion to still be representing the Veteran in this appeal.  

A Board decision in July 2012 denied the Veteran's increased rating claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As discussed in the JMR, the Board denied a rating in excess of 50 percent prior to June 1, 2012, for bipolar disorder.  The basis for the Board's denial was that the RO severed service connection for bipolar disorder effective June 1, 2012, and VA regulations prohibit a retroactive increase after basic entitlement has been terminated, such as by severance of service connection.  The JMR noted that the rating decision severing service connection was in February 2012.  The JMR shows that considering the unique facts of this case, and in light of the Veteran's disability, in an effort to accord justice, VA accepted the Veteran's pro se December 2012 informal brief to the Court as a notice of disagreement as to the severance issue.  

A statement of the case pertaining to the severance issue was provided to the Veteran in May 2014, and a timely substantive appeal was received that same month.  In his appeal, the Veteran requested a videoconference hearing to be held at the RO before a Veterans Law Judge (VLJ).  Therefore, a remand is necessary to afford him the requested hearing.  As the increased rating issue is inextricably intertwined with the severance issue, it must also be remanded.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




